                        Case 18-10512-KBO             Doc 1239           Filed 01/08/20     Page 1 of 5



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                     )
         In re:                                                      )       Chapter 11
                                                                     )
         Zohar III, Corp., et al.,1                                  )       Case No. 18-10512 (KBO)
                                                                     )
                                             Debtors.                )       Jointly Administered
                                                                     )

                             NOTICE OF AGENDA OF MATTERS SCHEDULED
                           FOR HEARING ON JANUARY 10, 2020 AT 10:00 A.M. (ET)

         RESOLVED MATTER

         1.       Debtors’ Emergency Motion for Entry of an Order Enforcing and Implementing the
                  Terms of the Settlement Agreement and Granting Related Relief [(SEALED) D.I. 1115;
                  12/10/19; (REDACTED) D.I. 1166; 12/20/19]

                  Related Documents:

                  A.      Debtors’ Emergency Motion to Expedite Consideration of the Debtors’
                          Emergency Motion for Entry of an Order Enforcing and Implementing the Terms
                          of the Settlement Agreement and Granting Related Relief [(SEALED) D.I. 1116;
                          (REDACTED) D.I. TBD; 12/10/19]

                  B.      Debtors’ Motion for Entry of an Order Authorizing Filing of (I) Emergency
                          Motion and (II) Motion to Expedite Under Seal [D.I. 1117; 12/10/19]

                  C.      Notice of Telephonic Scheduling Conference on Debtors’ Emergency Motion for
                          Entry of an Order Enforcing and Implementing the Terms of the Settlement
                          Agreement and Granting Related Relief [D.I. 1118; 12/10/19]

                  D.      Agreed Order Setting Hearing Date and Briefing Schedule with Respect to
                          Debtors’ Motion for Entry of an Order Enforcing and Implementing the Terms of
                          the Settlement Agreement and Granting Related Relief [D.I. 1177; 12/23/19]

                  E.      The Debtors’ Request for Emergency Telephonic Scheduling Conference [D.I.
                          1202; 1/2/19]

                  F.      Notice of Telephonic Status Conference [D.I. 1204; 1/2/20]

         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows:
         Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
         (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times
         Square, c/o FTI Consulting, Inc. New York, NY 10036.
25818045.2
                    Case 18-10512-KBO          Doc 1239     Filed 01/08/20     Page 2 of 5




              G.        Notice of Withdrawal [D.I. 1221; 1/3/20]

              Response Deadline:                     December 27, 2019 at 4:00 p.m. (ET)

              Responses Received:

              H.        Lynn Tilton’s Objection to the Debtors’ Emergency Motion for Entry of an Order
                        Enforcing and Implementing the Terms of the Settlement Agreement and
                        Granting Related Relief [(SEALED) D.I. 1188; 12/27/19]

              Status:          This matter has been withdrawn. No hearing is required.

         MATTERS GOING FORWARD

         2.   Motion of Lynn Tilton for Approval of Timeline and Guidelines Regarding Monetization
              of the Group A Portfolio Companies [(SEALED) D.I. 1164; 12/20/19; (REDACTED)
              D.I. 1182; 12/23/19]

              Related Documents:

              A.        Motion of Lynn Tilton for Entry of an Order Authorizing Filing of Motion Under
                        Seal [D.I. 1165; 12/20/19]

              B.        Notice of Hearing [D.I. 1170; 12/20/19]

              C.        The Debtors’ Request for Emergency Telephonic Scheduling Conference [D.I.
                        1202; 1/2/20]

              D.        Notice of Telephonic Status Conference [D.I. 1204; 1/2/20]

              E.        Debtors' Motion for Entry of an Order Authorizing Filing of Preliminary
                        Objection Under Seal [D.I. 1230; 1/7/20]

              F.        Motion of Zohar III Controlling Class to Seal Statement and Response of Zohar
                        III Controlling Class in Response to Motions Seeking Monetization Procedures
                        Filed by Debtors and Patriarch [D.I. 1231; 1/7/20]

              G.        Motion of MBIA Insurance Corporation for an Order to File Under Seal Its
                        Statement in Support of Debtors' Preliminary Objection to the Motion of Lynn
                        Tilton for Approval of Timeline and Guidelines Regarding Monetization of the
                        Group A Portfolio Companies [D.I. 1233; 1/7/20]

              H.        Independent Director's Motion for Entry of an Order Authorizing Filing of
                        Preliminary Objection to Motion of Lynn Tilton for Approval of Timeline and
                        Guidelines Regarding Monetization of Group A Portfolio Companies Under Seal
                        [D.I. 1234; 1/7/20]
25818045.2

                                                        2
                    Case 18-10512-KBO          Doc 1239     Filed 01/08/20    Page 3 of 5




              Response Deadline:                     January 7, 2020 at 4:00 p.m. (ET)

              Responses Received:

              I.        Preliminary Statement and Response of Zohar III Controlling Class in Response
                        to Motions Seeking Monetization Procedures Filed by Debtors and Patriarch
                        [(SEALED) D.I. 1228; 1/7/20]

              J.        Debtors' Preliminary Objection to Motion of Lynn Tilton for Approval of
                        Timeline and Guidelines Regarding Monetization of the Group A Portfolio
                        Companies [(SEALED) D.I. 1229; 1/7/20]

              K.        MBIA Insurance Corporation's Statement in Support of Debtors' Preliminary
                        Objection to Motion of Lynn Tilton for Approval of Timeline and Guidelines
                        Regarding Monetization of the Group A Portfolio Companies [(SEALED) D.I.
                        1232; 1/7/20]

              L.        Independent Director's Preliminary Objection to Motion of Lynn Tilton for
                        Approval of Timeline and Guidelines Regarding Monetization of the Group A
                        Portfolio Companies [(SEALED) D.I. 1236; 1/7/20; (REDACTED) D.I. 1235;
                        1/7/20]

              Status:          The parties are attempting to work-through scheduling issues. If they
                               cannot reach agreement, then they will file competing scheduling orders
                               for the Court’s consideration.

         3.   Motion of Lynn Tilton for Entry of Order Authorizing Filing of Motion Under Seal [D.I.
              1165; 12/20/19]

              Related Documents:

              A.        Motion of Lynn Tilton for Approval of Timeline and Guidelines Regarding
                        Monetization of the Group A Portfolio Companies [(SEALED) D.I. 1164;
                        12/20/19; (REDACTED) D.I. 1182; 12/23/19]

              B.        Notice of Hearing [D.I. 1171; 12/20/19]

              Response Deadline:                     January 7, 2020 at 4:00 p.m. (ET)

              Responses Received:                    None

              Status:          The parties are attempting to work-through scheduling issues. If they
                               cannot reach agreement, then they will file competing scheduling orders
                               for the Court’s consideration.


25818045.2

                                                        3
                    Case 18-10512-KBO          Doc 1239     Filed 01/08/20     Page 4 of 5



         4.   Debtors’ Motion for Entry of an Order, in Aid of Implementation of the Settlement
              Agreement and the Settlement Order, Establishing Certain Deadlines, Milestones and
              Other Parameters in Furtherance of the Monetization Process for the Group A Portfolio
              Companies [(SEALED) D.I. 1167; 12/20/19; (REDACTED) D.I. 1168; 12/20/19]

              Related Documents:

              A.        Debtors’ Motion for Entry of an Order Authorizing Filing of Preliminary
                        Objection Under Seal [D.I. 1169; 12/20/19]

              B.        The Debtors’ Request for Emergency Telephonic Scheduling Conference [D.I.
                        1202; 1/2/20]

              C.        Notice of Telephonic Status Conference [D.I. 1204; 1/2/20]

              D.        Motion of Patriarch for Entry of an Order Authorizing Filing of Objection Under
                        Seal [D.I. 1226; 1/7/20]

              E.        Motion of Zohar III Controlling Class to Seal Statement and Response of Zohar
                        III Controlling Class in Response to Motions Seeking Monetization Procedures
                        Filed by Debtors and Patriarch [D.I. 1231; 1/7/20]

              Response Deadline:                     January 7, 2020 at 4:00 p.m. (ET)

              Responses Received:

              F.        Patriarch's Objection to Debtors' Motion For Entry of an Order, in Aid of
                        Implementation of the Settlement Agreement and the Settlement Order,
                        Establishing Certain Deadlines, Milestones and Other Parameters in Furtherance
                        of the Monetization Process For the Group A Portfolio Companies [(SEALED)
                        D.I. 1227; 1/7/20]

              G.        Preliminary Statement and Response of Zohar III Controlling Class in Response
                        to Motions Seeking Monetization Procedures Filed by Debtors and Patriarch
                        [(SEALED) D.I. 1228; 1/7/20]

              Status:          The parties are attempting to work-through scheduling issues. If they
                               cannot reach agreement, then they will file competing scheduling orders
                               for the Court’s consideration.

         5.   Debtors’ Motion for Entry of an Order Authorizing Filing of Preliminary Objection
              Under Seal [D.I. 1169; 12/20/19]

              Related Documents:

              A.        Debtors’ Motion for Entry of an Order, in Aid of Implementation of the
                        Settlement Agreement and the Settlement Order, Establishing Certain Deadlines,
25818045.2

                                                        4
                     Case 18-10512-KBO          Doc 1239     Filed 01/08/20     Page 5 of 5



                         Milestones and Other Parameters in Furtherance of the Monetization Process for
                         the Group A Portfolio Companies [(SEALED) D.I. 1167; 12/20/19;
                         (REDACTED) D.I. 1168; 12/20/19]

               Response Deadline:                     January 7, 2020 at 4:00 p.m. (ET)

               Responses Received:                    None

               Status:         The parties are attempting to work-through scheduling issues. If they
                               cannot reach agreement, then they will file competing scheduling orders for
                               the Court’s consideration.


         Dated: January 8, 2020               YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                              /s/ Michael R. Nestor
                                              James L. Patton, Jr. (No. 2202)
                                              Robert S. Brady (No. 2847)
                                              Michael R. Nestor (No. 3526)
                                              Joseph M. Barry (No. 4221)
                                              Ryan M. Bartley (No. 4985)
                                              Shane M. Reil (No. 6195)
                                              Rodney Square
                                              1000 North King Street
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 571-6600
                                              Facsimile: (302) 571-1253
                                              Email: jpatton@ycst.com
                                                     rbrady@ycst.com
                                                     mnestor@ycst.com
                                                     jbarry@ycst.com
                                                     rbartley@ycst.com
                                                     sreil@ycst.com

                                              Counsel to the Debtors and Debtors in Possession




25818045.2

                                                         5
